UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6048


SHIRLEY ANN EDWARDS,

                Petitioner - Appellant,

          v.

WARDEN LEATH CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

          and

SUPERINTENDENT OF LEATH CORRECTIONAL INSTITUTION; STATE OF
SOUTH CAROLINA,

                Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Richard M. Gergel, District Judge.
(1:13-cv-01232-RMG)


Submitted:   April 17, 2014                  Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shirley Ann Edwards, Appellant Pro Se.   Alphonso Simon, Jr.,
Assistant  Attorney  General,  Donald  John  Zelenka,   Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Shirley       Ann     Edwards          seeks       to    appeal      the    district

court’s order dismissing her 28 U.S.C. § 2254 (2012) petition

and    has    filed     a    motion       to    proceed         in     forma      pauperis.          The

district court referred this case to a magistrate judge pursuant

to    28     U.S.C.    § 636(b)(1)(B)             (2012).              The     magistrate       judge

recommended         that     the    petition          be    dismissed          as   untimely         and

advised Edwards that failure to file timely specific objections

to     this    recommendation             would       waive       appellate         review      of     a

district court order based upon the recommendation.

               The     timely       filing        of       specific          objections         to     a

magistrate          judge’s    recommendation               is       necessary       to    preserve

appellate review of the substance of that recommendation when

the     parties        have        been        warned       of         the     consequences           of

noncompliance.              Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.       1985);     see    also        Thomas v.         Arn,      474 U.S. 140     (1985).

Edwards       has     waived        appellate          review          by    failing       to    file

objections after receiving proper notice.                               Accordingly, we deny

Edwards’       application          to    proceed          in    forma       pauperis,       deny     a

certificate of appealability, and dismiss the appeal.

               We dispense with oral argument because the facts and

legal      contentions        are    adequately            presented         in     the   materials




                                                  3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     4